Citation Nr: 0924393	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  03-23 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a stomach disorder, to 
include as a result of an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1995 to July 
1999, including service in the Southwest Asia theater. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2002 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Pittsburgh, Pennsylvania. 

The Veteran testified before the undersigned Acting Veterans 
Law Judge in May 2008.  A transcript of the hearing is of 
record.  

In July 2008, the Board remanded this case for further 
development.  Following completion of the requested actions 
and a continued denial of the Veteran's claim, his appeal has 
been returned to the Board.  


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.  

2.  A chronic stomach disorder was not manifest during 
service.

3.  Stomach complaints have been attributed to known clinical 
diagnoses. 

4. The Veteran's stomach disorder is unrelated to service. 


CONCLUSION OF LAW

A stomach disorder was not incurred in or aggravated by 
service, nor is it shown to be due to undiagnosed illness as 
a result of service in the Southwest Asia theater during the 
Persian Gulf War.  38 U.S.C.A. §§ 1110, 1111, 1117, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159 (as amended), 
3.303, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the United States 
Court of Appeals for the Federal Circuit has held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002). If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability that became manifest during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011.  38 
U.S.C.A. § 1117(a)(1) (2002); 38 C.F.R. § 3.317(a)(1) (2008).

A "Persian Gulf veteran" is one who served in the Southwest 
Asia Theater of operations during the Persian Gulf War. See 
38 C.F.R. § 3.317. A "qualifying chronic disability" 
includes: (A) an undiagnosed illness; (B) the following 
medically unexplained chronic multi symptom illnesses: 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome, as well as any other illness that the Secretary of 
VA determines is a medically unexplained chronic multi- 
symptom illness; and (C) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption 
of service connection. 3 8 U.S.C.A. § 1117(a)(2) (2002); 
38 C.F.R. § 3.317(a)(2)(i) (2008).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.

The six-month period of chronicity will be measured from the 
earliest date on which the pertinent evidence establishes 
that the signs or symptoms of the disability first became 
manifest.  A disability referred to in this section shall be 
considered service connected for the purposes of all laws in 
the United States.  38 C.F.R. § 3.317(a)(2), (5).

Compensation shall not be paid under 38 C.F.R. § 3.317 if: 
(1) the undiagnosed illness was not incurred during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or (2) the undiagnosed illness was 
caused by a supervening condition or event that occurred 
between your most recent departure from service in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) the illness is the 
result of willful misconduct or the abuse of alcohol or 
drugs. 38 C.F.R. § 3.317(c) (2008).

With claims for service connection for a qualifying chronic 
disability under 38 C.F.R. § 3.317, the Veteran is not 
required to provide competent evidence linking a current 
disability to an event during service.  Gutierrez v. 
Principi, 19 Vet. App. 1 (2004).  When determining whether a 
qualifying chronic disability became manifest to a degree of 
10 percent or more, the Board must explain its selection of 
analogous Diagnostic Code.  Stankevich v. Nicholson, 19 Vet. 
App. 470, 472 (2006).

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
veteran's case, be attributed to any known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by 
the Veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular veteran's case does not preclude compensation 
under § 3.317. VAOPGCPREC 8-98.

Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim." See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Board will first consider the Veteran's claim on a direct 
service-connection basis.  The Veteran's primary contention 
is that his stomach disorder began as a direct result of an 
anthrax vaccination given to him in service.  Service 
treatment records reflect that the Veteran sought treatment 
for symptoms including vomiting, diarrhea, and slight stomach 
pain in December 1998.  He was diagnosed with a viral upper 
respiratory infection and probable bacterial gastroenteritis 
at that time. 

Significantly, although he complained of stomach trouble in a 
report of medical history, taken in conjunction with a 
January 1999 separation examination, upon physical 
examination, the service examiner noted that the Veteran had 
had intermittent abdominal pain which had resolved.  The 
clinical evaluation of his abdomen and viscera was normal.  
Therefore, the Board finds that his complaints were acute and 
transitory in nature.  As such, the evidence does not show a 
chronic stomach disorder in service.

However, this does not in itself preclude a grant of service 
connection.  Indeed, service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review 
of the post-service evidence does not support the conclusion 
that any current stomach disorder is causally related to 
active service for the reasons discussed below.

The post-service evidence does not reflect symptomatology 
associated with his stomach until a December 1999 private 
treatment record, almost 6 months following separation from 
service.  In this regard, the Board notes that the amount of 
time that elapsed since service can be considered as evidence 
against the claim. See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

In addition to the documented post-service treatment records, 
the Board has considered the Veteran's statements asserting 
continuity of symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

The Veteran asserted at his December 1999 private treatment 
visit that he had about 10 bowel movements a day.  At a July 
2001 private treatment visit he indicated that he had been 
vomiting three to five times a day, everyday, for the last 
three years.  A few months later, at an October 2001 VA 
examination, the Veteran indicated that a month prior to 
leaving the Marine Corps, he had been given an anthrax 
vaccination.  Service treatment records confirm that he was 
provided the Anthrax vaccine in a series of three injections 
between February and March 1999.  The Veteran stated that 
since that time, he had thrown up daily, had very frequent 
diarrhea, and felt extremely poor all the time.  The Board 
has weighed the statements of the Veteran against the absence 
of documented complaints or treatment for almost 6 months 
following active duty discharge and finds his more current 
recollections as to symptoms experienced in the past, made in 
connection with a claim for benefits as less probative.  
Therefore, continuity has not here been established, either 
through the competent evidence or through his statements.  

Next, service connection may be granted when a medical nexus 
is established between the claimed disorder and active duty 
service.  Notably, in March 2009, the Veteran underwent a VA 
examination for purposes of evaluating his stomach disorder.  
The VA examiner opined, after reviewing the literature, 
including information from the CDC, there was currently no 
evidence to support the notion that an anthrax vaccination 
caused any long-term illnesses.  He further indicated that 
making any relationship between the anthrax vaccine and the 
Veteran's gastrointestinal complaints would only be mere 
speculation and that, thus, it was not likely that the 
anthrax vaccination was a cause of any long term illness in 
the Veteran. 

In assigning high probative value to this report, the Board 
notes that the VA examiner had the claims file for review, 
specifically discussed the findings in the claims file, 
obtained a reported history from the Veteran, and conducted a 
complete examination.  Moreover, no other competent evidence 
in the claims folder refutes this opinion.  Indeed, no 
competent evidence of record associates the Veteran's 
currently-diagnosed gastroesophageal reflux disease with his 
in-service gastrointestinal complaints.  

Thus, the requirement necessary to establish a medical nexus 
for service connection has not been met.  Accordingly, the 
Board finds that a grant of direct service connection on a 
nonpresumptive basis for a stomach disorder is not warranted.

The Board will now consider the Veteran's claim for a stomach 
disorder as a manifestation of an undiagnosed illness 
incurred in the Persian Gulf.  After a review of the record, 
it is determined that the provisions of 38 C.F.R. § 3.317 do 
not serve as a basis for an award of service connection for 
his complaints.  Again, the presumption under 38 C.F.R. § 
3.317 only operates where the evidence demonstrates an 
undiagnosed illness, i.e., one that is not attributed to any 
known clinical diagnoses.

Here, an October 2001 VA examiner attributed that Veteran's 
complaints of stomach problems to esophageal reflux.  The 
examiner indicated that his symptoms were not related to the 
Veteran's stay in Saudi Arabia.  Other treatment records for 
stomach related symptomatology included diagnosis of bloody 
diarrhea (December 1999 private treatment record), internal 
hemorrhoids (August 2001 private treatment record), 
inflammatory bowel disease vs. irritable bowel syndrome vs. 
infectious etiology (August 2001 private treatment record), 
acid reflux (July 2004 private treatment record), diarrhea 
and chronic heartburn (August 2004 private treatment record),  
diarrhea and GERD (December 2004 private treatment record),  
breakthrough reflux and steatorrhea (February 2005 private 
treatment record),  hemorrhoids, colon polyps, GERD and 
steatorrhea (May 2006 private treatment record). 

Therefore, since the competent evidence of record has 
associated the Veteran's stomach related symptomatology with 
a known clinical diagnoses, the Board finds that he is 
precluded from entitlement to presumptive service connection 
under 38 C.F.R. § 3.317.

In conclusion, the competent evidence of record fails to show 
that the Veteran's complaints of stomach related 
symptomatology are causally related to active service.  
Moreover, as his complaints have been attributable to a known 
clinical diagnoses, a grant of presumptive service connection 
under 38 C.F.R. § 3.317 is precluded.  As the preponderance 
of the evidence is against his claim for service connection, 
the benefit of the doubt rule is not applicable.

In reaching this decision, the Board has also considered the 
Veteran's statements and sworn testimony.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  However, 
a stomach disorder is not the type of disorder that a lay 
person can provide competent evidence on questions of 
etiology or diagnosis.  See Robinson v. Shinseki, 557 F.3d 
1355 (2009).

Such competent evidence has been provided by the medical 
personnel who have examined and/or treated the Veteran during 
the current appeal and by service records obtained and 
associated with the claims file.  The Board attaches greater 
probative weight to the clinical findings than to his 
statements.  See Cartright, 2 Vet. App. at 25.  In sum, after 
a careful review of the evidence of record, the Board finds 
that the benefit of the doubt rule is not applicable and the 
appeal is denied.

Duties To Notify And To Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in July and August 2001 that fully 
addressed all notice elements and were sent prior to the 
initial RO decision in this matter.  The letters informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in June 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A.. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA treatment records.  

Further, the Veteran submitted private treatment records.  
Also, he was provided an opportunity to set forth his 
contentions during the hearing before the undersigned Acting 
Veterans Law Judge in May 2008.  Next, specific medical 
opinions pertinent to the issue on appeal were obtained in 
October 2001 and March 2009.  Therefore, the available 
records and medical evidence have been obtained in order to 
make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a stomach disorder, to include as a 
result of an undiagnosed illness, is denied. 



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


